Citation Nr: 0620216	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of 
frostbite to the hands.

3.  Entitlement to service connection for residuals of 
frostbite to the feet.

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active service from October 1949 to January 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In this decision, the RO denied entitlement to service 
connection for residuals of a head injury, residuals of 
frostbite to the hands and feet, and service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

A hearing was held before a Veterans Law Judge (VLJ) from the 
Board in May 2004.  The VLJ that conducted this hearing will 
make the final determination in this appeal.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).  In May 2005, the Board 
remanded this case to the Agency of Original Jurisdiction 
(AOJ) for development of the evidence.  The case has now 
returned for appellate consideration.

The June 2003 rating decision, also denied entitlement to 
service connection for a low back disability, a fractured 
clavicle, and a fractured left little finger.  At his hearing 
before the Board in May 2004, the veteran clarified that his 
claim for a fracture little finger concerned the right hand, 
not the left.  During the pendency of this appeal, the AOJ 
issued a rating decision in February 2006 that granted 
service connection for degenerative disc disease of the 
lumbar spine, residuals of a fracture of the left clavicle, 
and residuals of a fracture of the right little finger.  The 
veteran was informed that this rating decision represented a 
total grant of all benefits sought on appeal regarding these 
issues.  Neither the veteran nor his representative has 
contested this rating decision.  The Board finds the grants 
of service connection in the February 2006 rating decision 
are full grants of all benefits sought on appeal regarding 
the issues of service connection for a low back disability, 
fractured left clavicle, and fractured right little finger.  
Therefore, these matters are no longer in appellate status.

The issue of service connection for a psychiatric disability 
(to include PTSD) is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has residuals of in-service cold exposure of 
the feet.

2.  There are no current residuals associated with any in-
service head injury or frostbite of the hands.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in, or 
aggravated by, active service.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Residuals of frostbite to the hands were incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

3.  Residuals of frostbite to the feet were incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in May 2003, November 2003, June 2005, and August 
2005.  These letters informed him of the requirements to 
establish service connection for his claimed disabilities.  
He was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to these claims 
to VA.  The initial VCAA notification was issued prior to the 
initial adverse decision of June 2003.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims on appeal.  The VCAA letters 
specifically informed him of the type of evidence necessary 
to establish service connection for his claimed disabilities.  
However, he was not informed of the type of evidence 
necessary to establish a particular evaluation or the 
effective date for the award of service connection.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  As the Board concludes below that there 
is no evidence that residuals of a head injury or frostbite 
to the hands currently exists and, therefore, that such 
residuals were not incurred during active service, the issue 
of determining the elements discussed above, on these 
matters, are moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO obtained the veteran's active service medical records.  
By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has only identified post-service private 
treatment.  The private treatment records have been obtained 
and incorporated into the claims file.  Therefore, the Board 
finds that further development to the medical records is not 
warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
received a VA compensation examination in June 2005.  The 
record indicates that the veteran's claims file was provided 
to this examiner for his review of the medical history.  The 
Board finds that this examination is adequate for VA purposes 
regarding the issues decided below. 

The veteran was given an opportunity to request a hearing 
before VA.  He requested a hearing before a VLJ from the 
Board and such a hearing was held in May 2004.   A transcript 
of this hearing has been associated with the claims file.  
Based on the above analysis, the Board concludes that further 
development of the evidence is not required.

As noted above, the Board remanded this case for development 
of the evidence in May 2005.  The AOJ was instructed to 
request the veteran submit evidence pertinent to his claims, 
that his private treatment records be obtained, and that he 
be given a VA compensation examination.  Based on the 
analysis above, the Board notes that the RO has fully 
complied with its remand instructions and these instructions 
do not provide any basis for further development, at least 
regarding the issues decided below.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In his written contentions and testimony before the Board, 
the veteran claimed that he developed dizziness and fainting 
spells during his active service in the early 1950s.  He 
claimed that during one fainting episode he hit his head on 
some rocks causing a severe injury.  The veteran alleged that 
he continued to suffer with headaches as a result of his head 
injury.  He has also claimed that he sustained a frostbite 
injury to his hands while stationed in Iceland in the early 
1950s.  He claimed that he worked as a security policeman at 
a remote location when a snowstorm developed.  He became lost 
in this snowstorm and incurred frostbite.  The veteran 
testified that his frostbite was treated at a remote location 
by a corpsman and he did not know if it had been reported in 
his records.  He indicated that he currently suffered 
frostbite residuals of numbness, tingling, coldness, and 
pain.

The veteran was given a physical examination upon his 
entrance into active service in August 1949.  He did not 
report any prior medical history of frostbite, head injury, 
hand disorder, or neurologic problem.  On examination, there 
was no significant abnormality with his skin, head, 
extremities, or neurological system.

In September 1951, the veteran was hospitalized for a 
fainting spell that lasted 2 to 3 minutes.  There had been no 
sphincteric disturbances, tongue biting, or convulsive 
movements during these episodes.  The veteran reportedly had 
experienced two similar episodes in the past thirty days, and 
prior fainting spells 2 to 3 years before.  His physical 
examination, laboratory results, and X-ray findings were 
negative.  The provisional diagnosis was petit mal epilepsy.

The veteran was again hospitalized in October 1951 after a 
fainting spell.  On examination, the findings were negative.  
However, an electroencephalogram (EEG) reported a moderately 
abnormal record that was consistent with epilepsy.  During 
hospitalization, the veteran had another fainting spell that 
lasted a few seconds.  This occurred after a period of 
strenuous activity.  The diagnosis was petit mal epilepsy.

An outpatient record dated in December 1951 noted the 
veteran's complaints of frequent headaches since a head 
injury in June 1951.  The diagnosis was questionable post-
traumatic syndrome.  On a medical history taken in December 
1951, the veteran indicated that he had sustained a head 
injury in June 1951 during which he was unconscious for 5 to 
10 minutes.  Since then he reportedly suffered with fainting 
spells and severe headaches over the right temporal area.  A 
military outpatient record of January 1952 noted a similar 
history and complaints.  In February 1952, the veteran was 
referred for hospitalization for further evaluation as he had 
some symptoms that were consistent with petit mal epilepsy, 
but other symptoms were not consistent with this diagnosis.  

A hospitalization report of March 1952 noted a history where 
the veteran became dizzy and fainted in June 1952 while doing 
outside duty.  A few days later he developed headaches.  More 
episodes of fainting and headaches occurred after this event.  
It was noted that the veteran had never injured himself, bit 
his tongue, had convulsive movements, or lost sphincter 
control during these episodes.  The veteran reported that 
since June 1952, these episodes became less and less 
frequent.  Physical examination and X-rays were normal.  Two 
EEG's were performed in March 1952, which were ultimately 
interpreted as being within normal limits.  The final 
diagnosis was medical observation for epilepsy with no 
disease found.

The veteran was given another comprehensive physical 
examination in October 1952.  The examining physician 
summarized that the veteran had received a head injury in 
1951 with subsequent headaches, dizziness, and fainting.  
These episodes became less severe and more infrequent, and 
eventually stopped five months prior to the October 1952 
examination.  On examination, the veteran's head, 
extremities, skin, and neurologic system were found to be 
normal.  The examining physician summarized that no 
disqualifying defects had been found.  However, a military 
outpatient record of November 1952 noted the veteran's 
complaint of headache which aspirin had no effect on.  

Subsequent comprehensive physical examinations in September 
1958, found no defects with the veteran's head, extremities, 
skin, or neurologic system.

An emergency record of July 1963 reported that the veteran 
had been involved in a motor vehicle accident.  He reported 
that during the accident his head had been "snapped and 
whipped."  The impression was acute cervical sprain.  

A comprehensive physical examination of May 1965 found the 
veteran's head, skin, upper extremities, and neurologic 
system to be normal.  

A military outpatient record of June 1967 noted that the 
veteran had received a blow to the top of his head resulting 
in a one inch superficial abrasion.  

The veteran was given a military retirement examination in 
July 1970.  The veteran reported a medical history of 
frequent/severe headaches, dizziness/fainting spells, and 
periods of unconsciousness.  The examining physician 
summarized the veteran's medical history to include 
occasional sinus headaches resulting in severe pain and 
occasional unconsciousness.  This problem was noted to have 
begun in 1950 and had good relief with the use of 
antihistamines.  Also noted were severe headaches when the 
veteran was exposed to sunlight with no eye protection.  On 
examination, the veteran's head, skin, upper extremities, and 
neurologic system were found to be normal.  

A military outpatient record of August 1970 noted the 
veteran's complaints of severe headaches for the previous two 
hours.  The impression was retching secondary to headache.

The veteran was provided a comprehensive VA compensation 
examination in March 1972.  On examination, the veteran's 
skin, head, and neurologic system were within normal limits.  
Examination of his orthopedic/musculoskeletal system did not 
report any abnormalities associated with his upper 
extremities or hands.  No diagnoses rendered were associated 
with any history of head injury or frostbite.

The veteran submitted private treatment records dated from 
the early 2000s. There records do not report any prior 
history of head trauma or frostbite and do not contain any 
examination findings or diagnoses that reveal any abnormality 
associated with prior head trauma or frostbite.  

In June 2005, the veteran was afforded a VA compensation 
examination.  He claimed that he developed severe headaches 
and fainting spells in 1952.  The veteran alleged that during 
one of his fainting spells he incurred a significant head 
injury.  He noted that no definitive diagnosis was reached, 
but epilepsy was excluded.  The veteran reported that he 
continued to suffer with headaches, but they were less 
frequent and less severe than in 1952.  He also claimed to 
have incurred frostbite on his hands when he became lost 
during a snowstorm on Iceland in 1953.  The veteran reported 
that his hands currently had intermittent pain and coldness.  

After a comprehensive examination, the examiner noted 
assessments to include migraine type headaches related to an 
in-service head injury.  The examiner also noted that while 
the veteran sustained a frostbite injury to his hands, there 
did not appear to be any significant residual signs and 
symptoms of frostbite in the hands.  

The VA examiner was then provided an opportunity to review 
the contemporaneous medical history contained in the claims 
file.  After this review, the examiner prepared an addendum 
to his report dated in late June 2005.  Based on the history 
reported in the service medical records, the examiner 
concluded that the veteran's headaches were tension type 
headaches that were not caused or exacerbated by any in-
service head injury.  The examiner noted that a review of the 
medical history did not cause any changes in his opinions 
regarding the residuals of frostbite to the hands.

Initially, the Board notes that the veteran is already 
currently service-connected for sinusitis and is currently 
evaluated for whatever symptoms, to include headaches, which 
may arise from this disorder.  While the veteran is competent 
to present evidence on injuries, there is no competent 
evidence of residual disability.  The veteran apparently 
never provided any in-service history of his frostbite to his 
hands to later examiners.  Although the veteran did, during 
service, report a history of head injury, a chronic 
disability was not established at that time or in proximity 
to separation.

No examiner has attributed any noted symptoms to a head 
injury or frostbite of the hands.  While the VA examiner of 
June 2005 initially diagnosed migraine headaches resulting 
from a prior head trauma, after a comprehensive examination 
and detailed review of the contemporaneous medical history, 
this examiner clearly determined that no chronic residuals of 
such an injury currently exist.  The veteran's private 
treating physician has not associated any current 
symptomatology to the noted head injury or incident of 
frostbite.  Without a current disability or disease, service 
connection is not authorized.

While the veteran is competent to render evidence on injury 
and symptomatology, he does not have the medical expertise to 
render a diagnosis or opinion on the etiology of his reported 
symptoms.  See Espiritu, supra.  The competent evidence does 
not show the existence of any chronic disease or disorder 
associated with his reported in-service head injury or 
frostbite of the hands.  Therefore, the preponderance of the 
evidence is against the claim for service connection for 
residuals of a head injury and frostbite to the hands, and 
the doctrine of reasonable doubt is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.  Without a current disability, disease, or residuals 
of an injury, service connection must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

Frostbite of the Feet

The veteran has appealed the denial of service connection of 
frostbite of the feet.  During service, the veteran voiced 
some complaints regarding the lower extremities.  Although a 
cold injury was not identified during service, the veteran 
presented sworn, credible testimony regarding his cold 
exposure.  Furthermore, a recent VA examination resulted in 
the opinion that the veteran clearly has signs and symptoms 
consistent with frostbite of the feet.  In view of the 
credible testimony and the fact that there is no hint of cold 
exposure except during service, the Board concludes that the 
residuals of frostbite of the feet are attributable to in-
service cold exposure.



ORDER

Service connection for frostbite of the feet is granted.

Entitlement to service connection for residuals of a head 
injury are denied.

Entitlement to service connection for residuals of frostbite 
to the hands is denied.


REMAND

A review of the service medical records indicates that the 
veteran was seen during his active service for his 
psychiatric complaints.  The veteran has claimed that his 
psychiatric problems still exist and are the result of his 
traumatic experiences during active service.  

The Board finds that the veteran has presented lay evidence 
of in-service stressors to include:  

1)	Participating in a shoot-out with servicemen that were 
wanted for an armed robbery and homicide.  This shoot-
out resulted in the deaths of at least two of the 
suspects.  This incident reportedly occurred off post 
near Simpson Air Force Base in New York while the 
veteran was working as a military policeman.  He claimed 
to have been off post on his official duties 
investigating another case when the local authorities 
requested his help in apprehending the servicemen 
suspected in the armed robbery.

2)	Either witnessing, or being told of, an Air Force 
security guard that was killed by local bandits on the 
perimeter of a U. S. Air Force Base in Libya.  The 
security guard had been killed and then propped up with 
a post and wire to make it look like he was still 
standing guard.

3)	Participating in the training of servicemen for combat 
in Korea, while he was refused permission to serve in 
Korea due to his top secret security clearance.  He 
later was informed of the death of some of his trainees 
while they were stationed in Korea.  

VA has yet to attempt to verify these claimed stressors.  On 
remand, the AOJ should request that the veteran provide a 
detailed statement describing his stressful events, to 
include specific information on the location, date 
(month/year), units involved, and personnel involved.  
Thereafter, the AOJ should attempt to verify these stressors 
with the U.S. Army and Joint Services Records Research 
Center.

The service medical records report psychiatric symptomatology 
and diagnoses for a psychiatric disorder just prior to the 
veteran's separation from active service in 1971.  He has 
presented medical evidence of a current psychiatric 
disability, to include PTSD, which his treatment physician 
has associated with his military service.  There is no 
indication that this private physician has had the 
opportunity to review the contemporaneous service records in 
rending the diagnoses and opinions on etiology.  See Godfrey, 
supra.  The Board finds that on remand the veteran should be 
afforded a VA compensation examination to determine the 
nature of his current psychiatric disability and whether this 
disability was incurred as a result of his active service.  
See 38 U.S.C.A. § 1154(b), 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issues of entitlement 
to service connection for a psychiatric 
disability (to include PTSD), please send 
the veteran the appropriate VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request him to provide details of the 
stressful events/circumstances he 
experienced during his active service.  
This information should include the time 
(to at least the month and year), 
location, and units/individuals involved.  
He should be specifically informed that 
his service personnel records do not 
report what unit he was attached to in 
upstate New York in 1951 and he should 
provide this information.  

3.  Thereafter, the AOJ should contact 
the U.S. Army and Joint Services Records 
Research Center and request that they 
verify the claimed stressors.  These 
stressors include:  1) Participating in 
1951 in a shoot-out with servicemen that 
were wanted for an armed robbery and 
homicide.  This shoot-out resulted in the 
deaths of at least two of the suspects.  
This incident reportedly occurred off 
post near Simpson Air Force Base in New 
York while the veteran was working as a 
military policeman.  He claimed to have 
been off post on his official duties 
investigating another case when the local 
authorities requested his help in 
apprehending the servicemen suspected in 
the armed robbery.  2)  Either 
witnessing, or being told of, an Air 
Force security guard that was killed by 
local bandits on the perimeter of a 
U. S. Air Force Base in Libya.  The 
security guard had been killed and then 
propped up with a post and wire to make 
it look like he was still standing guard.  
During the period from September 1967 to 
August 1969, the veteran served with the 
7272 "SPS" at Wheelus Air Force Base in 
Libya.  3)  Participating in 1960 in the 
training of servicemen for combat in 
Korea, while he was refused permission to 
serve in Korea due to his top secret 
security clearance.  He later was 
informed of the death of some of his 
trainees while they were stationed in 
Korea.  Copies of the appropriate 
documentation from the veteran's service 
personnel records should accompany this 
request.  All responses and/or evidence 
received should be incorporated into the 
claims file.

4.  The AOJ should also contact local law 
enforcement offices in New York in order 
to corroborate his claimed stressor 
listed as Number 1.  Provide them with 
the veteran's description of this 
stressful event and ask the agencies to 
verify the incident and, if possible, the 
veteran's involvement in the shoot-out.  
Contact the following offices:

a) Geneva Police Department
	255 Exchange Street
	Geneva, New York  14456

b) Ontario County Sheriff's Office
	74 Ontario Street
	Canandaigna, New York  14424

c) Seneca County Sheriff's Office
	44 West Williams Street
	Waterloo, New York  13165

All responses and/or evidence received 
should be incorporated into the claims 
file.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies her; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of her claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


